DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated August 31, 2021 in response to a non-final office action.  Claims 20, 28, 30 and 38 have been amended.  Claims 20-39 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 20, 28, 30 and 38 to obviate the previous rejection to claims 20-39 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25-26, 28-30, 35-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li et.al. (US Patent Application Publication, 2020/0252813, hereinafter, “Li”) in view of Kim et.al. (US Patent Application Publication, 2020/0045559, hereinafter, “Kim”).
Regarding claim 20, Li teaches:
A method comprising: 
forwarding, by a network exposure function (NEF) a message from an application function (AF) towards a network data analytics function (NWDAF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following information associated with the data analytics (Li: the SCS/AS may be interested in the following network data analytics... for UEs.  Fig. 19 and ¶ [0333, 0335]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); 
obtaining the data analytics information, by the NWDAF, by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]) and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); 
sending, by the NWDAF to the NEF, the data analytics information in response to the message (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [vi11a the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
forwarding, by the NEF to the AF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Li does not explicitly teach:
a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable. 
However, in the same field of endeavor, Kim teaches:
a start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable (Kim: The AF, which interacts with the NWDAF of PLMN_A, should start to interact with the NWDAF of PLMN_B at some time point ... a) A time when the interaction between the AF and the NWDAF of PLMN_B should be activated (started) [i.e., start time]. (This may be earlier than a time when the serving PLMN of the UE changes from PLMN_A to PLMN_B, so that QoS for a route on which the UE moves may be predicted) ... b) A time when the interaction between the AF and the NWDAF of PLMN_A is deactivated (terminated) [i.e., end time]. (This may simply be determined to be a time when the UE leaves PLMN_A, that is, a time when PLMN_A is no longer the serving PLMN of the UE) ... The two time points of a) and b) described above ... a) may be earlier than b).  ¶ [0146-0150]).
Li to include the features as taught by Kim above in order to support efficient quality of service (QoS) prediction. (Kim, ¶ [0002]).

Regarding claim 25, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceed, and the time period at which the threshold value is met or exceeded, the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 

Regarding claim 26, Li- Kim discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period at which the threshold value is met or exceeded, the time period being a future time period (Li: at some point in time thereafter [i.e., a future time period], when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  ¶ [0341]). 

Regarding claim 28, Li- Kim discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
receiving, by the AF from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiating, by the AF, the adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the … SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 29, Li- Kim discloses on the features with respect to claim 20 as outlined above.
Li further teaches:
sending, by the AF, the message to the NEF based on a determination of the AF to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be … a request from the SCS/AS [i.e., AF] that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Regarding claim 30, Li teaches:
A communication system comprising a network exposure function (NEF) and a network data analytics function (NWDAF), wherein
the NEF is configured to forward, towards the NWDAF, a message from an application function (AF), wherein the message is indicative of a subscription of the AF to data analytics information associated with network quality of service (QoS) information (Li: an SCS/AS (e.g., M2M server) may subscribe to some events pertaining to some types of statistics [i.e., QoS information; see “QoS parameters” below], so that the SCS/AS [Service Capability Server/Application Server functions; i.e., AF] is notified to improve the service provisioning as the subscribed event takes place. Specifically, the subscription and notification message may be sent via a NEF between the NWDA [Network Data Analytics function; i.e., NWDAF] and the SCS/AS.  Fig. 19 and ¶ [0332]) of one or more user equipment (UE), wherein the message includes following information associated with the data analytics (Li: the SCS/AS may be interested in the following network data analytics... for UEs.  Fig. 19 and ¶ [0333, 0335]): UE location of the one or more UE (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area).  Fig. 19 and ¶ [0336]), a QoS level (Li: Number of QoS levels for serving the UEs registered to SCS/AS.  Fig. 19 and ¶ [0338]), and threshold value(s) of QoS parameters (Li: Achieved QoS parameters for transferring data from/to SCS/AS ... SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs.  Fig. 19 and ¶ [0335-0336]) in the QoS level wherein the threshold value(s) of the QoS parameters (Li: Number of QoS levels for serving the UEs registered to SCS/AS, and the percentage of traffic mapped to each of QoS levels [i.e., threshold values].  Fig. 19 and ¶ [0338]) is associated with a condition to trigger the data analytics (Li: As illustrated in step 3, at some point in time thereafter, when the event takes place [i.e., trigger] or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
the NWDAF is configured to obtain the data analytics information by performing data analytics based on the message (Li: the NFs [Network Functions] provide the available types of event and information (e.g., those mentioned above) for network data analytics when registering with the NRF, so that the NWDA may obtain this information when registering with the NRF [NF Repository Function].  ¶ [0363]), and send, to the NEF, the data analytics information in response to the message (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [vi11a the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information indicates a threshold value which is exceeded, a location at which the threshold value is exceeded (Li: SCS/AS may subscribe to an event that the total aggregated uplink data rates exceed a certain threshold for UEs that located within a geographic area (e.g., tracking area or registration area) [i.e., a location].  Fig. 19 and ¶ [0336]), and a time period during which the threshold value is exceeded (Li: If the session level congestion exceeds a certain threshold over a time period, the NWDA will notify the M2M server [(i.e., SCS/AS), or AF, ¶ [0168]].  ¶ [0170]); and
the NEF is further configured to forward the data analytics information to the AF (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]), wherein the data analytics information is used for an adjustment in operation of the one or more UE based on the data analytics information (Li: Achieved QoS information may be useful to an SCS/AS in the scenario where packet delay needs to be kept to a minimum. When the delay is observed to increase, it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE]. This change of UPF may be triggered by the NWDA or a request from the SCS/AS that is routed via the NEF.  Fig. 19 and ¶ [0343]).
Li does not explicitly teach:
start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable. 
However, in the same field of endeavor, Kim teaches:
start time and an end time indicating a time duration for which the network QoS information of the one or more UE is applicable (Kim: The AF, which interacts with the NWDAF of PLMN_A, should start to interact with the NWDAF of PLMN_B at some time point ... a) A time when the interaction between the AF and the NWDAF of PLMN_B should be activated (started) [i.e., start time]. (This may be earlier than a time when the serving PLMN of the UE changes from PLMN_A to PLMN_B, so that QoS for a route on which the UE moves may be predicted) ... b) A time when the interaction between the AF and the NWDAF of PLMN_A is deactivated (terminated) [i.e., end time]. (This may simply be determined to be a time when the UE leaves PLMN_A, that is, a time when PLMN_A is no longer the serving PLMN of the UE) ... The two time points of a) and b) described above ... a) may be earlier than b).  ¶ [0146-0150]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Kim above in order to support efficient quality of service (QoS) prediction. (Kim, ¶ [0002]).

Regarding claim 35, Li- Kim discloses on the features with respect to claim 30 as outlined above.
Li further teaches:
wherein the data analytics information includes statistics indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being prior to a current time (Li: the NWDA may periodically perform the data analytics process to update the statistics based on the information received during the past time period [i.e., prior to a current time].  ¶ [0259]). 

Regarding claim 36, Li- Kim discloses on the features with respect to claim 30 as outlined above.
Li further teaches:
wherein the data analytics information includes predictions indicating the threshold value which is met or exceeded, the location at which the threshold value is met or exceeded, and the time period during which the threshold value is met or exceeded, the time period being a future time period (Li: at some point in time thereafter [i.e., a future time period], when the event takes place or the subscribed information is updated, the NWDA sends notification to the SCS/AS including the subscribed information or the updated information.  ¶ [0341]). 

Regarding claim 38, Li- Kim discloses on the features with respect to claim 30 as outlined above.
Li further teaches wherein the AF is configured to:
receive, from the NEF, the data analytics information (Li: As illustrated in step 3 ... the NWDA sends notification to the SCS/AS [i.e., AF, via the NEF] including the subscribed information or the updated information.  Fig. 19 and ¶ [0341]); and
initiate the adjustment in operation of the one or more UE based on the data analytics information (Li: it may be desirable to trigger changing from a UPF [User Plane Function] that is farther to a UPF that is closer to the UE or the server that the UE is communicating with [i.e., adjustment in operation, via switching to a different UPF, for the UE].  Fig. 19 and ¶ [0343]). 

Regarding claim 39, Li- Kim discloses on the features with respect to claim 38 as outlined above.
Li further teaches wherein the AF is further configured to:
make a determination to request for the data analytics information associated with said network QoS information of said one or more UE (Li: Achieved QoS information may be useful to an SCS/AS [i.e., AF] in the scenario where packet delay needs to be kept to a minimum. This change of UPF may be … a request from the SCS/AS [i.e., AF]…  Fig. 19 and ¶ [0343]); and
send the message to the NEF based on the determination (Li: … that is routed via the NEF.  Fig. 19 and ¶ [0343]). 

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Kim, in view of Cheng et.al. (US Patent Application Publication, 2020/0100070, hereinafter, “Cheng”).
Regarding claim 21, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li-Kim does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Regarding claim 31, Li-Kim discloses on the features with respect to claim 30 as outlined above.
Li-Kim does not explicitly teach:
wherein the QoS level comprises the QoS parameters and their values for the time. 
However, in the same field of endeavor, Cheng teaches:
wherein the QoS level comprises the QoS parameters and their values for the time (Cheng: a window-based timing mechanism may be used to help adjust the QoS level. This window-based timing mechanism may use different time periods to adjust to different QoS levels.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Cheng above in order to provide new and improved information for group communication. (Cheng, ¶ [0005]).

Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Kim, in view of Shan (US Patent Application Publication, 2019/0222489, hereinafter, “Shan”).
Regarding claim 22, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li-Kim does not explicitly teach:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics. 
However, in the same field of endeavor, Shan teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 27, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li-Kim does not explicitly teach:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER). 
However, in the same field of endeavor, Shan teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include … 3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 32, Li-Kim discloses on the features with respect to claim 30 as outlined above.
Li-Kim does not explicitly teach:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics. 
However, in the same field of endeavor, Shan teaches:
wherein the message further includes single-network slice selection assistance information (S-NSSAI) associated with the data analytics (Shan: information may include … possible slicing information, such as single network slice selection assistance information (S-NSSAI) ...  ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Regarding claim 37, Li-Kim discloses on the features with respect to claim 30 as outlined above.
Li-Kim does not explicitly teach:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER). 
However, in the same field of endeavor, Shan teaches:
wherein the QoS parameters includes one or more of packet delay budget (PDB) and packet error rate (PER) (Shan: QoS parameters ... may include … 3. Packet delay budget, which may be defined in milliseconds. 4. Packet error rate ...  ¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Shan above in order for NWDAF [network data analytics function] influencing QoS configuration and adjustment. (Shan, ¶ [0004]).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Kim, in view of Dannamaneni et.al. (US Patent No. 10469981, hereinafter, “Dannamaneni”).
Regarding claim 23, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li-Kim does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Regarding claim 33, Li-Kim discloses on the features with respect to claim 30 as outlined above.
Li-Kim does not explicitly teach:
wherein the UE location is a cell ID of an access network (AN) node. 
However, in the same field of endeavor, Dannamaneni teaches:
wherein the UE location is a cell ID of an access network (AN) node (Dannamaneni: each item of event data may identify a cell site 164 [access network node; e.g., eNBs 164] which generated or received the item of event data, and this cell site identity may be used to look-up a location of the cell site 164 which is then used as a proxy for the approximate location of the mobile communication device 162.  Figs. 4, 7 and [Column 17, lines 23-28]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Dannamaneni above in order to synthesize imputed location fixes. (Dannamaneni, [Column 3, lines 38-39]).

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li-Kim, in view of Munishwar et.al. (US Patent Application Publication, 2019/0215378, hereinafter, “Munishwar”).
Regarding claim 24, Li-Kim discloses on the features with respect to claim 20 as outlined above.
Li-Kim does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Munishwar: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …) ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Regarding claim 34, Li-Kim discloses on the features with respect to claim 30 as outlined above.
Li-Kim does not explicitly teach:
wherein the UE location indicates a road segment. 
However, in the same field of endeavor, Munishwar teaches:
wherein the UE location indicates a road segment (Shariat: the device of vehicle 310 may identify a predicted future location of the vehicle (e.g., a next road segment along which the vehicle will travel …) ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li-Kim to include the features as taught by Munishwar above in order to predict dwell time en route. (Munishwar, ¶ [0029]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./
Examiner, Art Unit 2416  


/SAI AUNG/Primary Examiner, Art Unit 2416